RESOLUCIÓN
Vista la Solicitud de Reinstalación al Ejercicio de la Abogacía presentada por el Sr. Luis R. Torres Rodríguez el 11 de abril de 2002, la Resolución de la Comisión de Repu-tación de 26 de diciembre de 2002, la Moción Informativa de 6 de marzo de 2003, presentada por el Procurador General, y la Moción en Auxilio de Jurisdicción de 17 de marzo de 2003, se ordena la reinstalación del abogado de epígrafe.

Publíquese.

*53Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo